Name: Council Regulation (EC) No 179/2002 of 28 January 2002 amending Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector
 Type: Regulation
 Subject Matter: fisheries;  economic policy
 Date Published: nan

 Avis juridique important|32002R0179Council Regulation (EC) No 179/2002 of 28 January 2002 amending Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector Official Journal L 031 , 01/02/2002 P. 0025 - 0026Council Regulation (EC) No 179/2002of 28 January 2002amending Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sectorTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Regulation (EC) No 2792/1999(4) contains in particular provisions connected with the implementation of the multiannual guidance programmes for the fishing fleets.(2) Decision 2002/70/EC amends Decision 97/413/EC concerning the objectives and detailed rules for restructuring the Community fisheries sector for the period from 1 January 1997 to 31 December 2001 with a view to achieving a balance on a sustainable basis between resources and their exploitation(5); in particular, it extends its period of validity until 31 December 2002.(3) In order to reinforce international action to prevent and eliminate illegal, unreported and unregulated fishing, public aid should not be made available for the permanent transfer of fishing vessels to certain third countries that have been identified by the relevant regional fisheries organisations as countries that permit fishing in a manner which jeopardises the effectiveness of international conservation measures.(4) It is appropriate to reinforce the condition for withdrawal connected with the introduction of new capacities in those segments in which the annual objectives have not yet been respected.(5) Certain provisions of Regulation (EC) No 2792/1999 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2792/1999 is hereby amended as follows:1. In Article 4(3), "1 May 2001" shall be replaced by "1 May 2002".2. The first subparagraph of Article 6(2) shall be replaced by the following: "In the case of vessels already registered in the Fishing Vessel Register of the Community of less than 12 metres overall, other than trawlers, Member States may submit a request for a clearly identified and quantified increase in the capacity objectives to improve safety, navigation at sea, hygiene, product quality and working conditions, provided that these measures do not result in an increase in the exploitation rate of the resources concerned."3. The following point shall be added to Article 7(3)(b): "(iv) if the third country to which the vessel is to be transferred is not a Contracting or Cooperating Party to relevant regional fisheries organisations, that country has not been identified by such organisations as one which permits fishing in a manner which jeopardises the effectiveness of international conservation measures. The Commission shall publish a list of the countries concerned on a regular basis in the C series of the Official Journal of the European Communities."4. Article 9(1) shall be replaced by the following: "1. Without prejudice to the conditions laid down in the second subparagraph of Article 3(3), public aid for fleet renewal and modernisation shall be granted only on the following conditions and those set out in Article 6 and Annex III and provided that the overall annual objectives of the multiannual guidance programme are respected:(a) where the annual objectives for the segments concerned are respected, Member States must ensure that during the programming period from 2000 to 2006 the entry of new capacity with public aid is compensated by the withdrawal of a capacity without public aid which is at least equal to the new capacity introduced in the segments concerned, taken in aggregate and in terms of both tonnage and power;(b) until 30 June 2002, where the annual objectives of the segments concerned are not yet respected, Member States must ensure that the entry of new capacity with public aid is compensated, during the period from 2000 to 2001, by the withdrawal of a capacity without public aid which is at least 30 % greater than the new capacity introduced in the segments concerned, taken in aggregate and in terms of both tonnage and power; for the period 1 January 2002 to 30 June 2002, the capacity withdrawn must be at least 35 % greater than the new capacity introduced.The capacity withdrawn may be replaced only by the new capacity which is introduced with public aid as provided for under this point;(c) public aid may also be granted for the equipping or modernising of vessels where this does not concern capacity measured in terms of either tonnage or power.The Council shall, acting in accordance with the procedure laid down in Article 37 of the Treaty, decide by 30 June 2002 on any necessary adjustments to be applied as from 1 July 2002 to the provisions of this paragraph."5. Article 16(2) shall be replaced by the following: "2. The Member States may grant financial compensation to fisherman and owners of vessels where Community legislation imposes technical restrictions on the use of certain gear or fishing methods; this aid is intended to cover the technical adjustment and may not be paid for more than six months."Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 January 2002.For the CouncilThe PresidentJ. PiquÃ © i Camps(1) OJ C 270 E, 25.9.2001, p. 80.(2) Opinion delivered on 25 October 2001 (not yet published in the Official Journal).(3) Opinion delivered on 17 October 2001 (not yet published in the Official Journal).(4) OJ L 337, 30.12.1999, p. 10. Regulation as amended by Regulation (EC) No 1451/2001 (OJ L 198, 21.7.2001, p. 9).(5) See page 77 of this Official Journal.